

September 24, 2008
 
 
Advanced Voice Recognition Systems, Inc.
c/o Mr. Walter Geldenhuys
112 E. Spruce Street
Mitchell, SD 57301


RE: Purchase Agreement


Dear Mr. Geldenhuys:
 
The undersigned, Lion Share Capital, LLC (the “Investor”) hereby confirms and
agrees with you as follows:
 
1. This Purchase Agreement (the “Agreement”), is made as of the date hereof
between Advanced Voice Recognition Systems, Inc. a Nevada corporation (the
“Company”), and the Investor.
 
2. The Company agrees to sell and issue to the Investor, and the Investor agrees
to purchase and acquire from the Company (the “Offering”), Sixteen million
(16,000,000) restricted shares of the Company’s common stock (the “Offered
Shares”), par value $.001 per share (the “Common Stock”).
 
3. The Company and the Investor agree that the Offering is being made subject to
the execution and acceptance by the Company of this Agreement and the associated
Promissory Note (the “Note”) attached hereto as Exhibit A and incorporated
herein by reference as if fully set forth herein. The Purchase of Offered Shares
shall follow the following process: 1) the Purchase process will be initiated
upon the execution and acceptance of this Agreement and the associated Note; 2)
the Offered Shares will be transferred into the name of the Investor within (10)
business days after the execution and acceptance of the above referenced
documents; 3) the Offered Shares are being purchased at a Purchase Price of
$.3125 per share; 4) payment for the Offered Shares will be remitted to the
Company in (3) traunches: traunche (a) will be in the amount of Seven hundred
and fifty thousand dollars (US$750,000) and shall take place on or before the
45th day after the execution of this Agreement; traunche (b) will be in the
amount of Three million dollars (US$3,000,000) and shall be paid over the 90
days immediately following traunche (a), and traunche (c) will be in the amount
of One million two hundred and fifty thousand dollars (US$1,250,000) and will
take place over the (45) days immediately following traunche (b). One year after
the Investor’s final payment, the Company shall have the option to repurchase
any or all of the Offered Shares at a price of $.4125 per share. The Company
shall notify the Investor within (30) days of the one year anniversary of the
final payment due date, to formally indicate its exercise of the option granted
herein. All amounts owed by the Investor to the Company pursuant to this
Agreement shall be delivered by wire transfer of immediately available funds to
an account designed in writing by the Company. All amounts owed by the Investor
to the Company pursuant to this Agreement shall be paid to the Company either by
certified or bank cashier’s check at the address set forth below, via wire
transfer in immediately available funds to an account designated by the Company,
or in such other manner at such other place in the United States of America as
the Company shall designate to the Investor in writing. If any payment is due on
a day which is not a Business Day, such payment shall be due on the next
succeeding Business Day. “Business Day” means any day other than a Saturday,
Sunday or legal holiday in the State of Nevada.
 

--------------------------------------------------------------------------------


4. The Investor represents and warrants as of the date of this Agreement as well
as of the date of any payment of tranches (a) through (c) set forth in paragraph
3 above:
 
(a) that the Investor has the legal capacity and authority to enter into this
Agreement. This Agreement is a valid and legally binding obligation of the
Investor and is fully enforceable against the Investor in accordance with its
terms, except as such enforceability may be limited by general principles of
equity, bankruptcy, insolvency, moratorium and similar laws relating to
creditors’ rights generally;
 
(b) that the execution, acknowledgement, delivery and performance of this
Agreement by the Investor and the consummation of the transactions contemplated
by this Agreement will not violate or require any registration, qualification,
consent, approval, or filing under any law, statute, ordinance, rule or
regulation (hereinafter collectively referred to as “Laws”) of any federal,
state or local government in the U.S., Canada or elsewhere (hereinafter
collectively referred to as “Governments”) or any agency, bureau, commission or
instrumentality of any Governments (“hereinafter collectively referred to as
“Governmental Agencies”);
 
(c) that there is no action, suit, proceeding, claim, or arbitration, or any
investigation by any person or entity (i) pending against the Investor, or (ii)
to the knowledge of the Investor, threatened against the Investor, as the case
may be, that might challenge the Investor’s right to execute, acknowledge,
deliver, perform under or consummate the transactions contemplated by this
Agreement;
 
(d)  that the execution, acknowledgement, delivery and performance of this
Agreement by the Investor and the consummation of the transactions contemplated
by this Agreement will not violate or require any Laws of any Government or any
Governmental Agency;
 
(e) that the Investor is a sophisticated investor and an “accredited investor”
as defined in Rule 501 under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), who can fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the Offered Shares and can bear the economic risk of loss of the investment
in the Offered Shares;
 
(f) that the Offered Shares have not been registered under the Securities Act
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available. The
certificates evidencing the Offered Shares will bear a restricted legend. The
Offered Shares are purchased for the Investor’s own account, not as nominee or
agent, and not with any agreement for the resale or distribution thereof;
 
2

--------------------------------------------------------------------------------


(g) that neither the Investor nor any of its affiliates, officers, directors or
principal equity holders (owners of 5% of more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years;
 
(h) that, except for the Offered Shares acquired by the Investor pursuant to
this Agreement, the Investor is not the beneficial or registered owner of any
securities of the Company;
 
(i) that the Investor is acquiring the Offered Shares in the ordinary course of
business, and the Investor is not a party to any agreement or understanding,
directly or indirectly, with any person to distribute the Offered Shares; and
 
(j) that there have been no representations, warranties or promises made to the
Investor regarding the potential that the Offered Shares ever will appreciate in
value, that the Investor has conducted its due diligence on the Company and the
Offered Shares and has had the opportunity to ask the Company’s executive
officers questions regarding the Company and its operations, as well as the
Offered Shares, and that the only documents provided to the Investor by the
Company as part of the Investor’s due diligence are the Company’s reports filed
with the U.S. Securities and Exchange Commission.
 
5. All of the representations, warranties, covenants promises and agreements of
the parties contained in this Agreement or any related transaction documents
shall survive the execution, acknowledgement and delivery of this Agreement and
the consummation of the transactions contemplated hereby for a period of two
years following the date hereof.
 
6. All notices or other communications provided for by this Note shall be made
in writing and any such notice shall be deemed properly delivered when (a)
delivered personally, or (b) delivered through an electronic facsimile
transmission, with transmission confirmed, or (c) deposited in the mail, postage
prepaid for registered or certified mail, and addressed to the parties at the
following addresses (or to such other address designated in writing by one party
to the other):
 


To Investor:
Lion Share Capital, LLC
 
110 S. Main Street, Suite 410
 
Wichita, Kansas 67202
 
Facsimile: (316) 264-5700
   
To the Company:
Advanced Voice Recognition Systems, Inc
 
7659 E. Wood Drive
 
Scottsdale, Arizona 85260
 
Facsimile: (480) 626-5378





3

--------------------------------------------------------------------------------


7. This Agreement constitutes the full, entire and integrated agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior negotiations, correspondence, understandings and agreements among the
parties hereto respecting the subject matter hereof.


8. This Agreement shall not be assignable by any party hereto without the prior
written consent of the other parties hereto.


9. This Agreement shall inure to the benefit of and be binding upon the parties
hereto, each other person who is indemnified under any provision of this
Agreement, and their respective heirs, personal and legal representatives,
guardians, successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to confer upon any other person any rights, remedies,
obligations, or liabilities.


10. Any provision of this Agreement held by a court of competent jurisdiction to
be prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability, without invalidating or rendering unenforceable
the remaining provisions of this Agreement.


11. No provision of this Agreement may be amended, waived, or otherwise modified
without the prior written consent of the other parties hereto. The waiver by any
party hereto of a breach of any provision or condition contained in this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or of any other conditions hereof.
 
12. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument. The execution and delivery of this Agreement by
delivery of a copy bearing the facsimile signature of a signatory hereto shall
constitute a valid, binding and enforceable execution and delivery of this
Agreement by that signatory.
 
13. This Agreement is made and entered into, and shall be governed by and
construed in accordance with, the laws of the State of Nevada without regard to
conflict of law principles. Any suits, proceedings and other actions relating
to, arising out of or in connection with this Agreement shall be submitted to
the appropriate court having jurisdiction in the State of Nevada, or the United
States District Court for the District of Nevada. All parties to this Agreement
hereby waive any claim against or objection to in personam jurisdiction and
venue in the courts of the State of Nevada, or the United States District Court
for the District of Nevada.
 
14. The Investor represents that it has had the opportunity to review this
Agreement with its personal legal counsel and/or other advisors and that it has
not relied upon the advice of any other party’s legal counsel or advisor. Except
as specifically otherwise provided in this Agreement, the parties hereto each
shall pay their respective fees and expenses.
 


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY. SIGNATURE PAGE FOLLOWS.]

4

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Name of Investor: LION SHARE CAPITAL, LLC
 
By:/s/ Sherrilyn Frierson                
 
Name: Sherrilynn Frierson             
 
Title: Director of Finance               
 
AGREED AND ACCEPTED:
 
ADVANCED VOICE RECOGNITION SYSTEMS, INC.
 
By:/s/ Walter Geldenhuys         
 
Name: Walter Geldenhuys         
 
Title: President, CEO and CFO  
 
5

--------------------------------------------------------------------------------



SCHEDULE I
 
SCHEDULE OF BENEFICIAL OWNERSHIP
 
Please provide the number of securities of Advanced Voice Recognition Systems,
Inc. that you or your organization will own immediately after the completion of
the purchase and sale of the Offered Shares (the “Closing”), including those
Offered Shares purchased by you or your organization pursuant to this Purchase
Agreement and those securities purchased or acquired by you or your organization
through other transactions and provide the number of securities that you have or
your organization has the right to acquire within 60 days of the Closing. Please
also include the full legal name of Natural Control Person (which means a
natural person who directly or indirectly alone or with others has power to vote
or dispose of the securities covered by the questionnaire):
 
Sixteen Million (16,000,000) 

--------------------------------------------------------------------------------

 
Sherilynn Frierson

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




ANNEX I
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Annex I to the Agreement, please provide us with the following
information:
 
1.
 
 
The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:
 
 
Lion Share Capital, LLC
 
         
2.
 
 
The relationship between the Investor and the registered holder listed in
response to item 1 above:
 
 
Non-Affiliate Investor
 
         
3.
 
 
The mailing address of the registered holder listed in response to item 1 above:
 
 
110 South Main Street, Suite 410
 
Wichita, KS 67202
 
                   
4.
 
 
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
 
 
26-0303395
 
         
5.
 
 
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the shares are maintained):
 
 
N/A
 
         
6.
 
 
DTC Participant Number:
 
 
N/A
 
         
7.
 
 
Name of Account at DTC Participant being credited with the Shares:
 
 
N/A
 
         
8.
 
 
Account Number at DTC Participant being credited with the Shares:
 
 
N/A
 



 

--------------------------------------------------------------------------------


EXHIBIT A
 
PROMISSORY NOTE

 

$5,000,000 
September 24, 2008

         
FOR VALUE RECEIVED, the undersigned, Lion Share Capital, LLC, a Kansas Limited
Liability Company (“Lion Share”), (the “Obligor,”), promises to pay to Advanced
Voice Recognition Systems, Inc., a Nevada corporation (“Payee”), in lawful money
of the United States of America, the principal sum of Five Million Dollars
($5,000,000), together with interest at an annual rate equal to seven and
one-half percent (7.5%), in the manner provided below. Capitalized terms used
herein but not otherwise defined shall have the meanings given them in the Stock
Purchase Agreement (as defined below).
 
 
PAYMENT
 
Principal and Interest. This Note shall accrue interest from the date hereof
until the date of full repayment at a rate of seven and one-half percent (7.5%)
per annum. Notwithstanding the foregoing, the accrued interest shall not exceed
the maximum interest rate allowable under Nevada law. If the interest accrued
exceeds the maximum interest rate allowed under Nevada law, any excess interest
paid by Obligor shall be returned to Obligor by Payee. The principal amount of
this Note together with the interest thereon shall be due and payable in
accordance with the following schedule: (a) Seven Hundred Fifty Thousand Dollars
($750,000) due an payable in full on November 8, 2008 (the date that is exactly
forty-five (45) days following the date hereof); (b) Three Million Dollars
($3,000,000) due and payable in full on February 2, 2009 (the date that is
exactly one hundred thirty-five (135) days following the date hereof); (c) One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) due and payable in fully
on April 23, 2009 (the date that is exactly one hundred eighty (180) days
following the date hereof). 
 
Manner of Payment. All payments on this Note shall be made to Payee either by
certified or bank cashier’s check at the address set forth hereinbelow, via wire
transfer in immediately available funds to an account designated by Payee, or in
such other manner at such other place in the United States of America as Payee
shall designate to Obligor in writing. If any payment on this Note is due on a
day which is not a Business Day, such payment shall be due on the next
succeeding Business Day. “Business Day” means any day other than a Saturday,
Sunday or legal holiday in the State of Nevada. All sums due hereunder shall be
payable without offset, demand, abatement or counter-claim of any kind or nature
whatsoever, all of which are hereby waived by Obligor.
 
Grant of Security Interest. As collateral security for the prompt, complete, and
timely satisfaction of all present and future indebtedness, liabilities, duties,
and obligations of Obligor to Payee evidenced by or arising under this Note or
otherwise, and including, without limitation, all principal, interest, and fees
payable under this Note, any future advances added to the principal amount due
hereunder, and all attorneys’ fees, costs and expenses incurred by Payee in the
collection or enforcement of the same (collectively, the “Obligations”), Obligor
hereby pledges, assigns and grants to Payee a continuing first priority security
interest and lien in all shares of common stock of the Company owned or held of
record or beneficially by Obligor (hereinafter, the “Collateral”) and all
proceeds thereof and all right, title and interest of Obligor therein. The terms
of this Note with respect to Obligor’s granting of a security interest in the
Collateral to Payee shall be deemed to be a security agreement under applicable
provisions of the Uniform Commercial Code in the State of Nevada (the “UCC”),
with Obligor as the debtor and Payee as the secured party. For so long as any
obligation under this Note remains outstanding, Obligor shall not sell, assign,
encumber, pledge, hypothecate, transfer or otherwise dispose of any of the
Collateral.
 

--------------------------------------------------------------------------------


Perfection. Upon the execution and delivery of this Note, Obligor authorizes
Payee to file such financing statements and other documents in such offices as
shall be necessary or as Payee may reasonably deem necessary to perfect and
establish the priority of the liens granted by this Note. Obligor has delivered
to Payee all certificates representing the Collateral registered in the name of
Obligor, duly endorsed in blank or accompanied by a transfer power duly executed
by Obligor in blank, in form and substance satisfactory to Payee, with any and
all documentary tax stamps and other documents necessary to cause Payee to have
a good, valid and perfected continuing first priority pledge of and lien on the
Collateral (free and clear of any other liens). Obligor agrees, upon Payee’s
request, to take all such actions as shall be necessary or as Payee may
reasonably request to perfect and establish the priority of the liens granted by
this Note.
 
Release of Collateral. As of the date hereof, the Collateral is evidenced by
three stock certificates in the following amounts (which such stock certificates
represent in the aggregate all shares of common stock of the Company owned or
held of record or beneficially by Obligor as of the date hereof): 2,400,000
shares of the Company’s common stock; 9,600,000 shares of the Company’s common
stock; and 4,000,000 shares of the Company’s common stock. Payee’s lien and
security interest on the Collateral will be partially released in accordance
with the following schedule: that portion of the Collateral consisting of
2,400,000 shares of the Company’s common stock will be released upon Obligor’s
indefeasible payment in full in cash to Payee of the first Seven Hundred Fifty
Thousand Dollars ($750,000) of principal due under this Note (as set forth
above); that portion of the Collateral consisting of 9,600,000 shares of the
Company’s common stock will be released upon Obligor’s indefeasible payment in
full in cash to Payee of the next Three Million Dollars ($3,000,000) of
principal due under this Note (as set forth above); and that portion of the
Collateral consisting of 4,000,000 shares of the Company’s common stock will be
released upon Obligor’s indefeasible payment in full in cash to Payee of the
remaining One Million Two Hundred Fifty Thousand Dollars ($1,250,000) of
principal due under this Note (as set forth above). Payee shall not be deemed to
have made any representation or warranty with respect to any Collateral
delivered to Obligor in connection herewith, except that such Collateral is free
and clear, on the date of such delivery, of any and all liens arising from its
own acts.
 
DEFAULTS AND REMEDIES
 
Events of Default. The occurrence of any one or more of the following events
with respect to Obligor shall constitute an event of default hereunder (“Event
of Default”):
 
(a) If Obligor shall fail to make any payment due hereunder as and when due.
 

--------------------------------------------------------------------------------


Notice by Obligor. The Obligor shall notify Payee in writing within five (5)
days after the occurrence of any Event of Default of which said Obligor acquires
knowledge.
 
Remedies. Upon the occurrence of an Event of Default, then, or at any time
thereafter, the whole of the unpaid principal hereof, together with accrued and
outstanding interest and all other sums required to be paid under this Note
shall, at the election of Payee and without notice of such election, become
immediately due and payable. Payee’s election may be exercised at any time after
any such event, and the acceptance of one or more payments hereon from any
person thereafter shall not constitute a waiver of Payee’s election, or of its
option to make such election. Upon the occurrence and continuation of an Event
of Default hereunder, the Collateral, or any part thereof, shall be registered
in the name of Payee and Obligor covenants that Obligor shall affect such
registration. Payee may, at its option, (a) immediately demand that the
Collateral be returned within (1) business day after the occurrence of an Event
of Default. Obligor waives any equitable rights that would prevent it from
returning the Collateral. In addition to the above, upon the occurrence and
continuation of an Event of Default, Payee shall have all rights, powers,
options and remedies provided for under the UCC or at law or in equity,
including, without limitation, to the fullest extent permitted by applicable
law, the right (in its sole discretion) to, which Obligor agrees to be
commercially reasonable, (i) apply the Collateral to reduce the Obligations,
(ii) foreclose the liens created hereunder, (iii) realize upon, take possession
of and/or sell the Collateral, with or without judicial process, at public or
private sales or at any broker’s board or on any securities exchange or
otherwise with or without a disclaimer of warranties as to the Collateral sold,
(iv) exercise all rights and powers with respect to the Collateral as Payee
might exercise in its sole discretion, including, without limitation, to (1)
relinquish or abandon any Collateral or any lien thereon, (2) vote all or any
part of the Collateral and otherwise act with respect thereto as though it were
the outright owner thereof, (3) settle, adjust, compromise and arrange all
claims and demands whatsoever in relation to all or any part of the Collateral,
(4) execute all such contracts, agreements, deeds, documents and instruments,
bring, defend and abandon all such actions, suits and proceedings, and take all
actions in relation to all or any part of the Collateral, and/or (5) appoint
managers, sub-agents and officers for any of the purposes mentioned in the
foregoing provisions of this section and dismiss the same, and/or (v) collect
and send notices regarding the Collateral, with or without judicial process.
Payee shall have the right in its sole discretion to determine which rights
and/or remedies Payee may at any time pursue, relinquish, subordinate or modify,
and such determination will not in any way modify or affect any of Payee’s
rights, liens or hereunder or under applicable law or equity. The enumeration of
any rights and remedies in this Note is not intended to be exhaustive, and all
rights and remedies of Payee described herein are cumulative and are not
alternative to or exclusive of any other rights or remedies that Payee otherwise
may have. The partial or complete exercise of any right or remedy shall not
preclude any other further exercise of such or any other right or remedy.


Upon the occurrence and continuation of an Event of Default, all rights of
Obligor to exercise voting and/or consensual rights and powers and/or to receive
dividends that Obligor is entitled to exercise and/or receive shall cease
immediately, and all such rights thereupon shall become vested solely and
exclusively in Payee automatically without any action by any Person. Obligor
hereby appoints Payee its attorney-in-fact, with full power of substitution,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest, to take all such actions upon or after the occurrence and continuation
of an Event of Default, whether in the name of Payee or Obligor, as Payee may
consider necessary or desirable for the purpose of exercising such rights and
receiving such dividends. Any dividends, distributions in property, returns of
capital and other distributions made on or in respect of the Collateral, and any
and all cash and other property received in exchange therefor and/or redemption
of any Collateral delivered to Obligor, in violation of this Note shall be held
in trust for the benefit of the Payee and forthwith shall be delivered to Payee.
Any and all money and other property received by Secured Party pursuant to the
provisions hereof shall be retained by Payee as part of the Collateral.



--------------------------------------------------------------------------------


The proceeds of any collection, recovery, receipt, appropriation, realization,
transfer, exchange, disposition or sale of the Collateral as aforesaid shall be
applied to the Obligations in such order as Payee shall determine in its sole
discretion.


Obligor hereby irrevocably appoints Payee as its attorney-in-fact to take any
action Payee deems necessary upon the occurrence and continuation of an Event of
Default to perfect, protect and realize upon its lien and first priority
security interest in the Collateral including the execution and delivery of any
and all documents or instruments related to the Collateral in Obligor’s name, or
otherwise to effect fully the purpose, terms and conditions of this Note, and
said appointment shall create in Payee a power coupled with an interest.


Subject Headings. The subject headings of the sections, paragraphs and
subparagraphs of this Note are included solely for purposes of convenience and
reference, and shall not be deemed to explain, modify, limit, amplify or aid in
the meaning, construction or interpretation of any of the provisions of this
Note.
 
Parties in Interest. Nothing in this Note, whether express or implied, is
intended to confer upon any person other than the parties hereto and their
respective heirs, representatives, successors and permitted assigns, any rights
or remedies under or by reason of this Note. This Note shall bind Obligor and
their respective successors and assigns. This Note shall not be assigned or
transferred by Payee without the express prior written consent of Obligor,
except by will or, in default thereof, by operation of law.
 
Severability. Should any section, paragraph, subparagraph, part, term or
provision of this Note be declared invalid, void or unenforceable, all remaining
paragraphs, subparagraphs, parts, terms and provisions hereof shall remain in
full force and effect and shall in no way be invalidated, impaired or affected
thereby.
 
Interpretations and Definitions. Each of Obligor and Payee agree that each party
and his counsel have reviewed and approved this Note and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Note. All words
used in this Note will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the words “hereof”
and “hereunder” and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof.
 
Dispute Resolution. Any dispute, controversy or claim arising out of or relating
to this Note including, without limitation, any issue concerning the
obligations, rights, duties, powers and remedies under this Note and of the
parties hereto, shall be resolved by final and binding arbitration as available
in the State of Nevada. The prevailing party shall be awarded all arbitration,
expert and attorney fees, costs and expenses.
 

--------------------------------------------------------------------------------


Notices. All notices or other communications provided for by this Note shall be
made in writing and any such notice shall be deemed properly delivered when (a)
delivered personally, or (b) delivered through an electronic facsimile
transmission, with transmission confirmed, or (c) deposited in the mail, postage
prepaid for registered or certified mail, and addressed to the parties at the
following addresses (or to such other address designated in writing by one party
to the other):
 


To Obligor:
Lion Share Capital, LLC
 
110 S. Main Street, Suite 410
 
Wichita, Kansas 67202
 
Facsimile: (316) 264-5700
   
To Payee
Advanced Voice Recognition Systems, Inc
 
7659 E. Wood Drive
 
Scottsdale, Arizona 85260
 
Facsimile: (480) 626-5378

 
Entire Agreement. This Note contains the entire agreement between Obligor and
Payee and supersedes all prior and contemporaneous agreements, arrangements,
negotiations and understandings between Obligor and Payee relating to the
subject matter hereof. There are no other understandings, statements, promises
or inducements, oral or otherwise, contrary to the terms of this Note. No
representations, warranties, covenants or conditions, express or implied,
whether by statute or otherwise, other than as set forth herein, have been made
by any party hereto.
 
Applicable Law. This Note shall be governed by and construed and enforced in
accordance with and subject to the substantive laws of the State of Nevada,
without regard to conflicts-of-laws principles.
 
Waivers. Obligor hereby waives diligence, presentment, demand and protest, and
notice of demand, of protest, of nonpayment, of dishonor and of maturity and
agrees that time is of the essence of every provision hereof. The right, if any,
of Obligor, and all other persons or entities, who are, or may become, liable
for this indebtedness, to plead any and all statutes of limitation as a defense
is expressly waived by each and all of such parties to the full extent
permissible by law.

 
Signatures on Following Page
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Obligor has executed and delivered this Note as of the date
first stated above.
 
 
“OBLIGOR”
 

   
/s/ Sherrilynn Frierson
September 24, 2008
Authorized Signer
Date
   

 
Name: Sherrilynn Frierson


On Behalf of: Lion Share Capital, LLC




By signing below, the Payee hereby accepts this Promissory Note from the Obligor
under the terms and conditions stated herein.
 


“PAYEE”
 

   
/s/ Walter Geldenhuys
September 25, 2008
Authorized Signer
Date
   



Name: Walter Geldenhuys


On Behalf of: Advanced Voice Recognition Systems, Inc.



